Exhibit 10.24

NOBLE CORPORATION

SIXTH AMENDED AND RESTATED

NOBLE CORPORATION 1992 NONQUALIFIED STOCK OPTION

AND SHARE PLAN FOR NON-EMPLOYEE DIRECTORS

(As Amended and Restated Effective January 30, 2014)

RECITALS

WHEREAS, Noble Corporation plc, a public limited company incorporated under the
laws of England and Wales (the “Company”), has maintained the Fifth Amended and
Restated Noble Corporation 1992 Nonqualified Stock Option and Share Plan for
Non-Employee Directors (the “1992 Plan”); and

WHEREAS, pursuant to Section 3.3 of the Merger Agreement dated June 30, 2013
between Noble Corporation, a Swiss corporation, and Noble Corporation Limited, a
company registered in England and Wales (and predecessor to the Company), (the
“Merger Agreement”), the Company assumed, as of the Effective Time (as defined
therein) certain awards outstanding under the Stock Plans (as defined therein),
including the 1992 Plan, as provided in and subject to such Section 3.3; and

WHEREAS, pursuant to Section 5.2 of the Merger Agreement, the Company assumed,
as of the Effective Time, the Assumed Plans (as such terms are defined therein),
including the 1992 Plan, and such plans became plans of the Company as of such
time; and

WHEREAS, pursuant to the provisions of Section 6.01 of the 1992 Plan, the Board
of Directors of the Company (the “Board”) may amend the 1992 Plan; and

WHEREAS, the Company desires to amend, restate, and continue the 1992 Plan, as
the Sixth Amended and Restated Noble Corporation 1992 Nonqualified Stock Option
and Share Plan for Non-Employee Directors (the “Plan”), effective as of
January 30, 2014, to provide for certain terms and conditions that relate to
amendments or modifications of Options and for certain other changes;

NOW, THEREFORE, pursuant to the provisions of Section 6.01 of the 1992 Plan, and
subject to the provisions of Section 6.02 of the Plan and the provisions set
forth below, the 1992 Plan is hereby amended and restated in its entirety to
read as follows:



--------------------------------------------------------------------------------

ARTICLE I

GENERAL

1.01 Definitions. As used herein the following terms shall have the following
meanings:

(a) “Award Date” means the date selected by the Board for annual awards pursuant
to this Plan, or if no such date is selected by the Board, the date on which the
Board action approving any such awards is taken.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the United States Internal Revenue Code of 1986, as amended.

(d) “Company” means Noble Corporation plc, a public limited company incorporated
under the laws of England and Wales, and its successors.

(e) “Director” means a member of the Board and does not include any person named
as a director emeritus pursuant to the by-laws of the Company.

(f) “Effective Date” means January 30, 2014, the date of amendment and
restatement of the Plan by the Company.

(g) “Employee” means any employee of the Company or any parent or subsidiary
corporation of the Company within the meaning of Sections 424(e) and (f) of the
Code.

(h) “Fair Market Value” means (1) the average of the closing sales prices of the
Shares for the 10 business days immediately preceding the date in question, as
reported on a national securities exchange (if the Shares are listed for trading
on such exchange), or (2) if the Shares are not listed for trading on a national
securities exchange or any similar system then in use, then the average of the
mean between the bid and asked prices of the Shares for the 10 business days
immediately preceding the date in question, as reported by an inter-dealer
quotation system. Such closing sales prices shall be appropriately adjusted to
take into account any share dividend, split or combination with respect to the
Shares that occurs within such 10 business day period. Any grant made under the
Plan based on an exercise price equal to “Fair Market Value” as described herein
shall be made in accordance with Treasury Regulation §1.409A-1(b)(5)(iv), with
the commitment to make such grant being irrevocably specified prior to the
beginning of such 10 business day period.

(i) “Immediate Family Members” means the spouse, former spouse, children
(including stepchildren) or grandchildren of an individual.

(j) “Initial Award” shall have the meaning assigned to such term in Section 4.01
hereof.

 

-2-



--------------------------------------------------------------------------------

(k) “Non-Employee Director” shall mean an individual who (1) was at the
Effective Date, or hereafter becomes, a Director by virtue of an election by the
shareholders of the Company, (2) is neither an Employee nor an officer of the
Company (i.e., an individual elected or appointed by the Board or chosen in such
other manner as may be prescribed in the articles of association or by-laws of
the Company to serve as such) and (3) has not elected to decline to participate
in the Plan with respect to a particular Option or award of Restricted Shares
pursuant to Section 1.03 hereof. Additionally, the term “Non-Employee Director”
shall include an individual who served as a Director prior to, but not after,
the Effective Date with respect to awards granted to such individual prior to
the Effective Date to the extent such awards were outstanding as of the
Effective Date; such individual is not eligible for the grant of any additional
award.

(l) “Option” means any option to purchase Shares granted pursuant to the Plan.

(m) “Optionee” means a Non-Employee Director who has been granted an Option.

(n) “Option Period” shall have the meaning assigned to such term in
Section 3.02(b) hereof.

(o) “Plan” shall mean this Sixth Amended and Restated Noble Corporation 1992
Nonqualified Stock Option and Share Plan for Non-Employee Directors, as it may
be amended from time to time.

(p) “Restricted Shares” means Shares awarded with restrictions pursuant to
Section 4.02 hereof.

(q) “Share” means a share of the Company and any share or shares of capital
securities or other securities of the Company hereafter allotted and issued or
which may be alloted and issuable in respect of or in substitution or exchange
for each such present share.

(r) “Vesting Period” shall have the meaning assigned to such term in
Section 4.02(b) hereof.

1.02 Options. The Options shall be options that are not qualified as “incentive
stock options” under Section 422 of the Code.

ARTICLE II

ADMINISTRATION

The Plan shall be administered by the Board. The Board shall have no authority,
discretion or power to select the Non-Employee Directors who will receive awards
of Shares or Restricted Shares but shall have the authority to set the number of
Shares or Restricted Shares covered by each award subject to the express
provisions of the Plan. The Board shall administer the Plan subject to the
express provisions hereof, including Section 6.01.

 

-3-



--------------------------------------------------------------------------------

Subject to the foregoing limitations, the Board shall have authority and power
to adopt such rules and regulations and to take such action as it shall consider
necessary or advisable for the administration of the Plan, and to construe,
interpret and administer the Plan. The decisions of the Board relating to the
Plan shall be final and binding upon the Company, the Non-Employee Directors,
the Optionees, the holders of Shares or Restricted Shares and all other persons.
No member of the Board shall incur any liability by reason of any action or
determination made in good faith with respect to the Plan or any Option
agreement or Restricted Share agreement entered into pursuant to the Plan.

ARTICLE III

OPTIONS

3.01 Participation. No Options shall be granted pursuant to this Plan from and
after October 25, 2007. Each Non-Employee Director who has been granted Options
prior to such date shall continue to hold such Options on the terms and
conditions described in the Option agreement evidencing such Options.

3.02 Option Agreements. In the event the Plan is amended to provide for the
grant of Options, each Option shall be evidenced by a written Option agreement,
which agreement shall be entered into by the Company and the Non-Employee
Director to whom the Option is granted. Each such agreement includes,
incorporates or conforms to the following terms and conditions, and such other
terms and conditions not inconsistent therewith or with the terms and conditions
of this Plan as the agreement provides:

(a) Price. The exercise price per Share under each Option shall be the Fair
Market Value per Share on the Award Date of such Option, but in relation to an
Option comprising the right to subscribe for Shares shall not be less than the
nominal value of a Share.

(b) Option Period. Each Option shall be exercisable from time to time over a
period (i) commencing upon the earlier of (A) the date that is one year
following the Award Date of such Option and (B) the day immediately prior to the
date of the next annual general meeting of shareholders occurring following such
Award Date; provided that the date of such annual general meeting of
shareholders is at least 355 days after such Award Date, and (ii) ending upon
the expiration of ten years from such Award Date (the “Option Period”), unless
terminated sooner pursuant to the provisions described in Section 3.02(c) below
The period during which an Option may be exercised may be extended by the Board
or pursuant to procedures of the Board if the last day of such period occurs at
a time when the Company has imposed a prohibition on trading of the Company’s
securities in order to avoid violations of applicable Federal, state, local or
foreign law; provided further, that the period during which the Option may be
extended is not more than 30 days after the date on which such prohibition on
trading is terminated.

(c) Termination of Services, Death, Etc. Each Option agreement shall provide as
follows with respect to the exercise of the Option evidenced thereby in the
event that the Optionee ceases to be a Director for the reasons described in
this Section 3.02(c):

 

-4-



--------------------------------------------------------------------------------

(i) If the Optionee ceases to be a Director on account of such Optionee’s
(a) fraud or intentional misrepresentation, or (b) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
direct or indirect majority-owned subsidiary of the Company, then the Option
shall automatically terminate and be of no further force or effect as of the
date the Optionee ceases to be a Director;

(ii) If the Optionee shall die during the Option Period while a Director (or
during the additional five-year period provided by paragraph (iii) of this
Section 3.02(c)), the Option may be exercised, to the extent that the Optionee
was entitled to exercise it at the date of the Optionee’s death, within five
years after such death (if otherwise within the Option Period), but not
thereafter, by the executor or administrator of the estate of such Optionee, or
by the person or persons who shall have acquired the Option directly from the
Optionee by bequest or inheritance; or

(iii) If an Optionee ceases to be a Director for any reason (other than the
circumstances specified in paragraphs (i) and (ii) of this Section 3.02(c))
within the Option Period, the Option may be exercised, to the extent the
Optionee was able to do so at the date of termination of the directorship,
within five years after such termination (if otherwise within the Option
Period), but not thereafter.

(d) Transferability. No Option shall be transferable, other than by will or the
laws of descent and distribution, or the rules thereunder, or pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, and may be
exercised during the life of the Optionee only by the Optionee, except as
otherwise provided herein below. Notwithstanding the foregoing, all or a portion
of the Options granted to an Optionee may be transferred by such Optionee (i) by
gift to the Immediate Family Members of such Optionee, partnerships whose only
partners are such Optionee or the Immediate Family Members of such Optionee,
limited liability companies whose only shareholders or members are such Optionee
or the Immediate Family Members of such Optionee, and trusts established solely
for the benefit of such Optionee or the Immediate Family Members of such
Optionee, or (ii) to any other persons or entities in the discretion of the
Board; provided that subsequent transfers of transferred Options shall be
prohibited except those made by will or the laws of descent and distribution.
Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer; provided
that for purposes of the Plan and any Option agreement under the Plan, the term
“Optionee” shall be deemed to refer to the transferee. The events of any
termination of association set forth in Section 3.02(c) of the Plan and in the
Option agreement shall continue to be applied with respect to the original
Optionee, following which the transferred Options shall be exercisable by the
transferee only to the extent, and for the periods, specified in Section 3.02(c)
of the Plan and in the Option agreement.

 

-5-



--------------------------------------------------------------------------------

(e) Agreement to Continue in Service. Each Optionee shall agree to remain in the
service of the Company, at the pleasure of the Company’s shareholders, for a
continuous period extending at least through the earlier of (i) the date that is
one year following the Award Date of the Option and (ii) the day immediately
prior to the date of the next annual general meeting of shareholders occurring
following such Award Date; provided that the date of such annual general meeting
of shareholders is at least 355 days after such Award Date, at the retainer rate
and fee schedule then in effect or at such changed rate or schedule as the
Company from time to time may establish; provided that nothing in the Plan or in
any Option agreement evidencing an Option shall confer upon such Optionee any
right to continue as a Director.

(f) Exercise, Payments, Etc. Each Option agreement between the Company and an
Optionee shall provide that the method for exercising the Option evidenced
thereby shall be in writing signed by the Optionee and shall specify the number
of Shares with respect to which such Option is being exercised. Each exercise of
an Option or portion thereof shall be accompanied by payment in full of the
purchase price of the Shares being purchased. Subject to applicable laws or
regulations of any governmental authority or any national securities exchange,
and in the sole and absolute discretion of the Board, “payment in full” shall
mean payment of the full amount of the purchase price due (i) by cash or check,
(ii) by surrendering such number of the Shares, or otherwise forfeiting or
surrendering the right to require the Company to allot and issue, transfer or
deliver Shares, with respect to the Option being exercised that have an
aggregate Fair Market Value at the time of exercise equal to the total purchase
price (or portion thereof being paid with such Shares), or (iii) in any
combination of the forms specified in clauses (i) (ii) and (iii) of this
sentence or (iv) otherwise entering into arrangements to pay the purchase price
in a form acceptable to the Board; provided that forfeiture or surrendering of
the right the right to require the Company to allot and issue, transfer or
deliver Shares pursuant to clause (ii) of this sentence shall be applicable for
all periods on and after the date of the Plan’s fifth amendment and restatement.
In addition, at the request of an Optionee and to the extent permitted by
applicable law, the Company may approve reasonable arrangements with such
Optionee and a brokerage firm under which such Optionee may exercise an Option
by properly delivering notice of exercise, together with such other documents as
the brokerage firm or the Company shall require, and the Company shall, upon
payment in full by cash or check of the purchase price and any other amounts due
in respect of such exercise, provide for delivery of the appropriate number of
Shares to or on behalf of Optionee in respect of such exercise.

ARTICLE IV

AWARD OF SHARES OR RESTRICTED SHARES

4.01 Participation. Subject to Section 1.03 hereof, each Non-Employee Director
shall be awarded Shares or Restricted Shares on the terms and conditions herein
described. On each Award Date occurring on or after the Effective Date, Shares
or Restricted Shares shall be awarded to each person who is a Non-Employee
Director on such date; provided, however, that no such award shall be made to a
Non-Employee Director in respect of the Award Date on which such director
receives the Initial Award (as herein defined). Each Non-Employee Director
serving on an Award Date, other than any Non-Employee Director who is entitled
to receive the Initial Award on such Award Date in accordance with the following
sentence, shall be awarded, as of such date, such number of Shares or Restricted
Shares as is determined by the Board prior to the Award Date; provided that in
no event shall such number of Shares or Restricted Shares exceed an aggregate of
8,000 per Non-Employee Director. Each Non-Employee Director who begins serving
on the Board after the Effective Date shall be granted such number of Shares or
Restricted Shares as may be determined by the Board (but not to exceed an
aggregate of 8,000 Shares or Restricted Shares per Non-Employee Director) on
such date or dates as may be determined by the Board (the “Initial Award”).

 

-6-



--------------------------------------------------------------------------------

4.02 Award Agreements. Awards of unrestricted Shares need not be evidenced by an
agreement. Each Restricted Share award shall be evidenced by a written
Restricted Share agreement, which agreement shall be entered into by the Company
and the Non-Employee Director to whom Restricted Shares are awarded. Each such
agreement entered into shall include the following terms and such other terms
and conditions not inconsistent therewith or with the terms and conditions of
this Plan as the Board considers appropriate in each such case:

(a) Price. In relation to an Award comprising a right to subscribe for Shares, a
Non-Employee Director may be required by the Board, in its discretion, or
pursuant to procedures of the Board, to pay the nominal value of any Shares
allotted and issued, transferred or delivered hereunder. With respect to awards
of unrestricted Shares, such nominal value may be paid by causing any such grant
to be made partly in cash in lieu of unrestricted Shares, which cash shall be
retained by, or returned to, the Company to the extent required to satisfy the
applicable nominal value payment obligation. With respect to awards of
Restricted Shares, the Board shall establish procedures for the payment of
nominal value, prior to the time that such awards are made under the Plan.
Otherwise, there shall not be any purchase price charged for any Restricted
Shares or unrestricted Shares awarded under the Plan.

(b) Vesting Period. Each Restricted Share award shall vest one-third per year
over three years commencing on the first anniversary of the Award Date (“Vesting
Period”), unless terminated sooner pursuant to the provisions described in
Section 4.02(e) below. If a Non-Employee Director is awarded Restricted Shares,
the Non-Employee Director shall be the record owner of such Restricted Shares
and shall have all the rights of a shareholder with respect to such Restricted
Shares, including the right to vote and the right to receive dividends or other
distributions made or paid with respect to such Restricted Shares. Upon vesting,
the vested shares shall be delivered to or on behalf of the Non-Employee
Director free of any restrictions.

(c) Sale, Transferability, Etc. Restricted Shares may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of prior to the date all
applicable restrictions lapse.

(d) Restrictive Legend. If a Non-Employee Director requests in writing and the
Board consents to allotting and issuing Restricted Shares in stock certificate
form, any such certificate shall bear a legend similar to the following:

 

-7-



--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ALLOTTED AND ISSUED
PURSUANT TO THE TERMS OF THE SIXTH AMENDED AND RESTATED NOBLE CORPORATION 1992
NONQUALIFIED STOCK OPTION AND SHARE PLAN FOR NON-EMPLOYEE DIRECTORS AND MAY NOT
BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR OTHERWISE
ENCUMBERED OR DISPOSED OF IN ANY MANNER EXCEPT AS SET FORTH IN THE TERMS OF THE
AGREEMENT EMBODYING THE AWARD OF SUCH SHARES DATED                      ,
20        . A COPY OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF THE
COMPANY.

(e) Termination of Service, Death, Etc. Each Restricted Share agreement shall
provide as follows with respect to the award of Restricted Shares in the event
that the holder of Restricted Shares ceases to be a Director for the reasons
described in this Section 4.02(e):

(i) If the holder of Restricted Shares ceases to be a Director on account of
such holder’s (a) fraud or intentional misrepresentation, or (b) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
direct or indirect majority-owned subsidiary of the Company, then any Restricted
Shares remaining subject to restrictions shall automatically thereupon be
forfeited, and assigned and transferred to, and reacquired by, the Company (or
its designee) as of the date the holder ceases to be a Director. Director hereby
declares, in the event of such forfeiture, that the Restricted Shares and any
rights thereto are hereby assigned to the Company (or its designee).

(ii) The Board shall have the authority (and the Restricted Share agreement
evidencing an award of Restricted Shares may so provide) to cancel all or any
portion of any outstanding restrictions prior to the expiration of such
restrictions with respect to any or all of the Restricted Shares awarded to a
Non-Employee Director hereunder on such terms and conditions as the Board may
deem appropriate.

(iii) If a Non-Employee Director to whom Restricted Shares have been awarded
ceases to be a Director, for any reason, prior to the satisfaction of any terms
and conditions of an award, any Restricted Shares remaining subject to
restrictions shall automatically thereupon be forfeited, and assigned and
transferred to, and reacquired by, the Company (or its designee); provided,
however, if the cessation is due to the person’s death, retirement or
disability, the Board may, in its sole and absolute discretion, deem that the
terms and conditions have been met for all or part of such remaining portion.
Director hereby declares, in the event of such forfeiture, that the Restricted
Shares and any rights thereto are hereby assigned to the Company (or its
designee).

 

-8-



--------------------------------------------------------------------------------

(iv) In case of any consolidation, amalgamation or merger of another corporation
into the Company in which the Company is the surviving corporation and in which
there is a reclassification or change (including a change to the right to
receive cash or other property) of the Shares (other than a change in par value,
or from par value to no par value, or as a result of a subdivision or
combination, but including any change in such shares into two or more classes or
series of shares), the Board may provide that payment of Restricted Shares shall
take the form of the kind and amount of shares of stock and other securities
(including those of any new direct or indirect parent of the Company), property,
cash or any combination thereof receivable upon such consolidation or merger.

(f) No Right to Continue in Service. Nothing in the Plan or in any Restricted
Share agreement evidencing the award of Restricted Shares shall confer upon such
holder any right to continue as a Director.

ARTICLE V

SHARES SUBJECT TO THE PLAN

5.01 Shares. The total number of Shares as to which Options may be granted or
Shares or Restricted Shares may be awarded shall be 1,950,000, in the aggregate,
except as such number of Shares shall be adjusted in accordance with the
provisions of Section 5.02 hereof. Shares available under the Plan may be
unissued Shares from the Company’s authorized or conditional share capital or
Shares held in treasury by the Company or one or more subsidiaries of the
Company. If any outstanding Option expired or was terminated for any reason on
or after October 25, 2007 and before the end of the Option Period, the Shares
allocable to the unexercised portion of such Option shall neither be available
for purposes of the Plan nor subject to the Plan. If any outstanding Option
expired or was terminated for any reason prior to October 25, 2007 and before
the end of the Option Period, the Shares allocable to the unexercised portion of
such Option shall again be subject to award under the Plan. If any Restricted
Shares are forfeited for any reason before the end of the Vesting Period, the
Restricted Shares shall again be subject to award under the Plan. The Company
shall, at all times during the life of any outstanding Options, retain as
authorized and unissued Shares at least the number of shares from time to time
included in the outstanding Options or otherwise assure itself of its ability to
perform its obligations under the Plan. No Shares surrendered, or to which the
right to require the Company to allot and issue, transfer or deliver Shares is
forfeited or surrendered, in payment of the purchase price of an Option in
accordance with the provisions of Section 3.02(f) of the Plan shall be available
after such surrender for the grant of Restricted Shares (or Options in the event
the Plan is amended to provide for the grant of Options) pursuant to the
provisions of the Plan.

5.02 Adjustments Upon Changes in Shares. In the event the Company shall effect a
split of the Shares or dividend payable in Shares, or in the event the
outstanding Shares shall be combined into a smaller number of shares, the
maximum number of shares as to which Shares or Restricted Shares may be awarded
shall be increased or decreased proportionately. In the event that before
delivery by the Company of all of the Shares in respect of which any Option has
been granted, the Company shall have effected such a split, dividend or
combination, the shares still subject to the Option shall be increased or
decreased proportionately and the purchase price per share shall be increased or
decreased proportionately so that the aggregate purchase price for all the then
optioned shares shall remain the same as immediately prior to such split,
dividend or combination.

 

-9-



--------------------------------------------------------------------------------

In the event of a reclassification of the Shares not covered by the foregoing,
or in the event of a liquidation, separation or reorganization, including a
merger, demerger, conversion, amalgamation, consolidation or sale of assets, the
Board shall make such adjustments, if any, as it may deem appropriate in the
maximum number of shares then subject to being awarded as Shares or Restricted
Shares and in the number, purchase price and kind of shares covered by the
unexercised portions of Options theretofore granted. The provisions of this
Section 5.02 shall only be applicable if, and only to the extent that, the
application thereof does not conflict with any applicable law.

5.03 Insufficient Shares. If on the Award Date of any award of Shares or
Restricted Shares fewer Shares remain available for award under the Plan than
are necessary to permit the award of Shares or Restricted Shares in accordance
with the provisions of Article IV hereof, then (i) first, an Initial Award shall
be granted on such date to each Non-Employee Director who is to receive an
Initial Award on such date and (ii) second, Shares shall be awarded to the
remaining Non-Employee Directors then serving covering, in the aggregate for
each such Non-Employee Director, an equal number of whole Shares, and all such
Shares so awarded to all such Non-Employee Directors shall cover, in the
aggregate, all remaining Shares then available for award under the Plan.

ARTICLE VI

GENERAL PROVISIONS

6.01 Amendment, Suspension or Termination of Plan. Subject to the limitations
set forth in this Section 6.01, the Board may from time to time amend, modify,
suspend or terminate the Plan. Nevertheless, no such amendment, modification,
suspension or termination shall (a) impair any Options theretofore granted or
Restricted Shares or Shares awarded, or (b) be made without the approval of the
shareholders of the Company where such change would (i) materially increase the
total number of Shares which may be allotted and issued under the Plan (other
than as provided in Section 5.02 hereof), (ii) materially modify the
requirements as to eligibility for participation in the Plan, (iii) materially
increase the benefits accruing to participants under the Plan, (iv) have the
effect of providing for the grant of Options to purchase Shares at less than the
Fair Market Value per share thereof on the applicable Award Date, (v) permit the
“repricing” of Options in contravention of clause (iv) above, (vi) cancel any
Options in exchange for cash or other awards except in connection with a
corporate transaction described in Section 5.02 of the Plan, or (vii) require
the approval of shareholders under the rules of any securities exchange on which
the Shares are then listed for trading.

Notwithstanding any provision in the Plan to the contrary, the Plan shall not be
amended or terminated in such manner that would cause the Plan or any amounts or
benefits payable hereunder to fail to comply with the requirements of
Section 409A of the Code, to the extent applicable, and any such amendment or
termination that may reasonably be expected to result in such non-compliance
shall be of no force or effect.

 

-10-



--------------------------------------------------------------------------------

6.02 Effectiveness. This Plan shall be amended and restated by the Company as of
the Effective Date.

6.03 Withholding. The Board may establish such rules and procedures as it
considers desirable in order to satisfy any obligation of the Company or its
affiliates to withhold taxes and/or social security contributions (or similar
charges) of any kind required by law to be withheld in connection with the
grant, vesting, exercise, lapse of restrictions, allotment and issuance,
transfer, delivery, distribution with respect to, or other applicable event with
respect to, an award under the Plan, and the provisions of Section 3.02(f) or
4.02(a) above shall apply, as applicable, to such awards mutatis mutandis in
respect of any applicable withholding obligations.

6.04 Paragraph Headings. The paragraph headings included herein are only for
convenience, and they shall have no effect on the interpretation of the Plan.

6.05 Gender. Words of any gender used in the Plan shall be construed to include
any other gender.

6.06 Section 409A. The Plan is intended to comply with Section 409A of the Code,
and ambiguous provisions hereof, if any, shall be construed and interpreted in a
manner that is compliant with the application of Section 409A of the Code.
Neither the Company nor the Board shall cause or permit any payment, benefit or
consideration to be substituted for a benefit that is payable under the Plan if
such action would result in the failure of any amount that is subject to
Section 409A of the Code to comply with the applicable requirements of
Section 409A of the Code. No adjustment authorized by Section 4.02, Section 5.02
or any other section of the Plan shall be made by the Company or the Board in
such manner that would cause or result in the Plan or any amounts or benefits
payable hereunder to fail to comply with the requirements of Section 409A of the
Code, to the extent applicable, and any such adjustment that may reasonably be
expected to result in such non-compliance shall be of no force or effect.

6.07 Governing Law. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of Texas, except to the
extent Texas law is preempted by Federal law of the United States, or the laws
of England and Wales.

6.08 Notices. All notices to be given hereunder shall be in writing and shall be
deemed to have been duly given if (i) delivered personally, (ii) transmitted by
United States registered or certified mail (or the applicable foreign version
thereof), postage prepaid, (iii) sent by prepaid courier service, or (iv) sent
by telecopy or facsimile transmission, confirmation receipt requested. Such
notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
date of delivery as shown by the return receipt therefor, or (iii) if sent by
telecopy or facsimile transmission, upon the date evidenced in the confirmation
receipt. A party may change, at any time and from time to time, by written
notice to the other, its address for receiving notices. Until such address is
changed in accordance herewith, notices hereunder shall be delivered or sent
(i) to the individual at his address as set forth in the records of the Company
or (ii) to the Company at c/o Noble Drilling Services, Inc., 13135 South Dairy
Ashford, Suite 800, Sugar Land, TX 77478, Attention: Executive Vice President
(Tel.: 1-281-276-6100, Fax: 1-281-276-6316).

 

-11-



--------------------------------------------------------------------------------

6.09 Third Party Rights. It is not intended that any of the terms of this Plan
should be enforceable by any third party pursuant to the UK Contract (Rights of
Third Parties) Act 1999.

6.10 Data Protection. By participating in the Plan, participants give their
consent to the holding and processing of data relating to them (including
personal data) in relation to and as a consequence of the Plan and to the
disclosure of data (even outside the European Economic Area) to their employer,
or any affiliate thereof, to any possible purchaser of their employer or their
employer’s business or of any affiliate thereof or of the Company and their
respective advisors in relation to the Plan.

 

-12-